Exhibit 10.5

 



[image_001.gif]

 

June 1, 2016

[EMPLOYEE NAME]

Re: Retention Bonus

Dear [EMPLOYEE NAME]:

 

Lion Biotechnologies, Inc. today announced that it is effecting a financing,
that it will appoint a new Chief Executive Officer, and that it is appointing
three new directors to its Board of Directors. We consider your continued
service and dedication to Lion important to our current business plan.
Accordingly, to induce you to remain employed with Lion and to alleviate any
concerns about your job security, we are pleased to offer you a retention bonus,
as described in this letter agreement. The retention bonus is in addition to any
other compensation or bonus payment you are currently entitled to.

 

In recognition of your continued service with Lion, we are offering you a cash
retention bonus in the amount of $200,000. If you remain employed with Lion on
the following dates, you will earn the following retention payments: (i)
$100,000 on December 31, 2016, and (ii) $100,000 on June 30, 2017. If your
employment is terminated by Lion without “cause” (as defined below) before
either December 31, 2016 or June 30, 2017, you will be entitled to the payment
you would have earned on either December 31, 2016 or June 30, 2017,
respectively. You will not be entitled to a pro-rata portion of any bonus
payment if you resign, retire, are terminated by Lion with “cause”, or otherwise
are not employed with Lion on either December 31, 2016 or June 30, 2017.

 

In addition, in the event of a “change in control” of Lion that occurs after the
current financing but before June 30, 2017, you will be entitled to receive the
retention bonus, less any portion previously paid to you as described above, if
you are employed by Lion on the date of the change in control. This bonus will
be paid promptly after the change of control transaction occurs. A “change in
control” for this purpose means the sale of a controlling interest in Lion
(whether by merger, consolidation, recapitalization, reorganization or sale of
securities of Lion) or of a majority of the business and assets of Lion.

 

This letter agreement does not entitle you to continued employment by Lion or
otherwise affect your employment status or any employment related agreement that
you may have entered into with Lion. Accordingly, Lion will continue to have the
right to terminate your employment at any time, with or without cause. For the
purposes of this letter agreement, “cause” means that Lion can terminate your
employment because your performance is not satisfactory, because you have
engaged in an act of dishonesty that is injurious to Lion, because of your
intentional misconduct, willful neglect or gross negligence in the performance
of your duties, or because you are convicted of a crime.

 



 

 



[image_002.gif]



 



[EMPLOYEE NAME]

[DATE]

Page 2

 



 

Lion will pay to you one-half of the retention bonus on each of December 31,
2016 and June 30, 2017 if such dates are regularly scheduled payroll dates or,
if not, then Lion will pay the bonuses on the first payroll date after those
dates. All payments to you under this letter agreement will be subject to
applicable withholding and payroll deductions.

 

This letter agreement contains all of the understandings and representations
between Lion and you relating to the retention bonus or any similar bonus and
supersedes all prior and cotemporaneous understandings, discussions, agreements,
representations and warranties, both written and oral, with respect to any such
bonus. This letter agreement may not be amended or modified unless in writing
signed by Lion and you. This letter agreement may be executed and delivered (by
facsimile, pdf, or otherwise) in counterparts, each of which, when executed and
delivered, shall be deemed an original, and both of which together shall
constitute the same agreement. Delivery of an executed signature page of this
letter agreement in pdf, or by facsimile. email or other electronic means, shall
be as effective as delivery of a manually executed signature page.

 

We look forward to your continued employment with us.

 

    Very truly yours,                             Chief Financial Officer      
Lion Biotechnologies, Inc.           Agreed to and accepted:
                               , 2016                             [EMPLOYEE
NAME]              

 

 

2 

